Title: From Benjamin Franklin to Sir Hans Sloane, 2 June 1725
From: Franklin, Benjamin
To: Sloane, Sir Hans


Sir
June 2, 1725

Having lately been in the Nothern Parts of America, I have brought from thence a Purse made of the Stone Asbestus, a Piece of the Stone, and a Piece of Wood, the Pithy Part of which is of the same Nature, and call’d by the Inhabitants, Salamander Cotton. As you are noted to be a Lover of Curiosities, I have inform’d you of these; and if you have any Inclination to purchase them, or see ’em, let me know your Pleasure by a Line directed for me at the Golden Fan in Little Britain, and I will wait upon you with them. I am, Sir Your most humble Servant
Benjamin Franklin
P.S. I expect to be out of Town in 2 or 3 Days, and therefore beg an immediate Answer.
 Addressed: For Sir Hans Sloane, in Kingstreet. Bloomsbury   